Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 5/13/2021 has been received and claims 1-10 and 12-16 are pending.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
in line 15 of Claim 1, delete “for the catheter”;
in line 16 of Claim 1, delete “access port”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear whether the combination of components as claimed is directed to a single cleaning, disinfection or sterilization device or to a system comprised of a plurality of cleaning, disinfection or sterilization devices or a cleaning, disinfection or sterilization system comprised of more than one first housings and one or more second housings.
Claim 1 recites the limitation "the second housing" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom surfaces" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top surfaces" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 1, it is not clear to which of the two first housings the limitation “the first housing” in line 10 is attempting to refer to.
Claim 2 recites the limitation "the top surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the bottom surfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the garments" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the wires” from the second housing in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 9-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: primary reason for allowance of the claims is due to inclusion of subject matter of now canceled claim 11. None of prior art of record teaches a catheter cleaning kit having all of the components as set forth in the independent claim 9.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799